DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-4, 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hatsuda et al (US Patent Application 2002/0061978).
Regarding claims 1-4, 11, Hatsuda et al teaches a process for producing a water absorbent resin comprising blending a water absorbent resin with a liquid material (B) and heat treating under an atmosphere having a dew point of not higher than 60°C (Abstract).  Hatsuda et al further teaches a dew point of 40, 50 and 60°C in the examples (Table 3).  Hatsuda et al further teaches addling the liquid material including at least one surface crosslinking agent and optionally additives (Paragraph 67).  Hatsuda et al further teaches the resultant mixture is heat 
Hatsuda et al teaches the limitations of the instant claims.  Hence, Hatsuda et al anticipates the claims.

Claims 5, 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatsuda et al (US Patent Application 2002/0061978) as applied to claims 1-4, 11 above.
Regarding claims 5, 7, 9, Hatsuda et al discloses the invention substantially as claimed.  Hatsuda et al teaches the features above.  Hatsuda et al further teaches 0.001-5 parts of surface crosslinking agent and 0.5-10 parts of water per 100 parts of the solid content of the water absorbent resin (Paragraphs 73-74).  However, Hatsuda et al fails to specifically disclose step c starts within 3 minutes after step b, the temperature of the water absorbent powder is from 50-150°C and 0.1-14wt% of aqueous liquid is added to the absorbent resin powder.
In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
With regard to the temperature of the water absorbent powder is from 50-150°C, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided 50-150°C in Hatsuda et al as Hatsuda et al teaches water absorbent resin temperature during heat treatment is 60-250°C, which overlaps the instantly claimed range.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With regard to 0.1-14wt% of aqueous liquid is added to the absorbent resin powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided 0.1-14wt% of the aqueous liquid to the absorbent resin powder as Hatsuda et al teaches 0.001-5 parts of surface crosslinking agent and 0.5-10 parts of water per 100 parts of the solid content of the water absorbent resin, which overlaps the prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 6, 8, 10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatsuda et al (US Patent Application 2002/0061978) as applied to claims 1-5, 7, 9, 11 above, and in further view of Motoyama et al (US Patent Application 2011/0040044).
Regarding claims 6, 8, 10, 12, Hatsuda et al discloses the invention substantially as claimed.  Hatsuda et al teaches the features above. However, Hatsuda et al fails to specifically disclose 2-15wt% moisture content in step c, 5-20wt% moisture content of the water absorbent resin, step c is carried out during a cooling step after step b and a D50 increase ratio from granulation.
In the same field of endeavor, Motoyama et al teaches a surface treatment method for a water absorbent resin comprising humidifying and surface crosslinking (Abstract).  Motoyama et al further teaches the moisture content of the water absorbent resin after mixing with the surface crosslinking agent is 2-15wt% in order to perform sufficient surface crosslinking (Paragraph 80).  Motoyama et al further teaches the moisture content of the water absorbent resin is from 5-20wt% (Paragraph 65).  Motoyama et al further teaches after the water absorbing resin is surface crosslinked the water absorbing resin is cooled (Paragraph 105).
With regard to 2-15wt% moisture content in step c, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided 2-15wt% 
With regard to 5-20wt% moisture content of the water absorbent resin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided 5-20wt% moisture content of the water absorbent resin in Hatsuda et al in view of Motoyama et al in order to provide a particle with fluidity.
With regard to step c being carried out during a cooling step after step b, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided step c being carried out during a cooling step after step b in Hatsuda et al in view of Motoyama et al because Hatsuda et al teaches step c can be carried out after step b and it is well known in the art and from Motoyama et al teaches the water absorbent resin cools after the heating step.
With regard to D50 increase ratio after granulation, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the D50 after granulation as Hatsuda et al teaches different particle sizes after granulation and it would only be obvious to the ordinary artisan to optimize the particle size after granulation. Discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 23, 2021